Exhibit 10.9
EMPLOYMENT AGREEMENT
DATED AS OF JANUARY 29, 2010
BETWEEN AND AMONG
PAUL SWEETENHAM, TJX UK, AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX

              PAGE
1. EFFECTIVE DATE; TERM OF AGREEMENT
    1  
 
       
2. SCOPE OF EMPLOYMENT
    1  
 
       
3. COMPENSATION AND BENEFITS
    2  
 
       
4. TERMINATION OF EMPLOYMENT; IN GENERAL
    3  
 
       
5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT
    4  
 
       
6. OTHER TERMINATION
    6  
 
       
7. BENEFITS UPON CHANGE OF CONTROL
    7  
 
       
8. AGREEMENT NOT TO SOLICIT OR COMPETE
    7  
 
       
9. ASSIGNMENT
    11  
 
       
10. NOTICES
    11  
 
       
11. WITHHOLDING; CERTAIN TAX MATTERS; CERTAIN DEDUCTIONS
    11  
 
       
12. GOVERNING LAW
    12  
 
       
13. CERTAIN STOCK-BASED RIGHTS
    12  
 
       
14. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE
    12  
 
       
15. ENTIRE AGREEMENT
    12  
 
       
EXHIBIT A Certain Definitions
    A-1  
 
       
EXHIBIT B Definition of “Change of Control”
    B-1  
 
       
EXHIBIT C Change of Control Benefits
    C-1  
 
       
EXHIBIT D Competitive Businesses
    D-1  
 
       
EXHIBIT E Certain International Benefits and Related Provisions
    E-1  

-i-



--------------------------------------------------------------------------------



 



PAUL SWEETENHAM
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of January 29, 2010 between and among Paul Sweetenham
(“Executive”), TJX UK (the “Company”), and The TJX Companies, Inc. (“Parent”).
RECITALS
     The Company and Executive intend that Executive shall be employed by the
Company and be entitled to receive compensation and benefits from the Company
and Parent on the terms set forth below and, to that end, deem it desirable and
appropriate to enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
     1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective
as of January 29, 2010 (the “Effective Date”). Upon effectiveness of this
Agreement on the Effective Date, the Employment Agreement between the Company
and the Executive dated as of January 28, 2007 (as amended, the “Prior
Agreement”) shall terminate and be of no further force and effect. Subject to
earlier termination as provided herein, Executive’s employment hereunder shall
continue on the terms provided herein until February 2, 2013 (the “End Date”).
The period of Executive’s employment by the Company from and after the Effective
Date, whether under this Agreement or otherwise, is referred to in this
Agreement as the “Employment Period,” it being understood that nothing in this
Agreement shall be construed as entitling Executive to continuation of his
employment beyond the End Date and that any such continuation shall be subject
to the agreement of the parties. Executive’s previous employment with the
Company shall count as part of his continuous employment, which therefore began
on November 15, 1993. This Agreement is intended to comply with the applicable
requirements of Section 409A and shall be construed accordingly.
     2. SCOPE OF EMPLOYMENT.
     (a) Nature of Services. Executive shall diligently perform such duties and
assume such responsibilities as shall from time to time be specified by the
Company Board.
     (b) Extent of Services. Except for illnesses and vacation periods,
Executive shall devote substantially all his working time and attention and his
best efforts to the performance of his duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where he is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to approval by Parent’s Chief Executive Officer (which
approval shall not be unreasonably withheld or withdrawn), participate in
charitable or community activities or in trade or professional organizations,
and (iii) subject to approval by Parent’s Chief Executive Officer (which
approval shall not be unreasonably withheld or withdrawn), hold directorships in

-1-



--------------------------------------------------------------------------------



 



public companies, except only that Parent’s Chief Executive Officer shall have
the right to limit such services as a director or such participation in
charitable or community activities or in trade or professional organizations
whenever Parent’s Chief Executive Officer shall believe that the time spent on
such activities infringes in any material respect upon the time required by
Executive for the performance of his duties under this Agreement or is otherwise
incompatible with those duties.
     3. COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a base salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
Executive’s Base Salary shall be £462,000 per year. Effective as of February 1,
2010 (the “Designated Date”), Executive’s Base Salary shall be $850,000 per year
(subject to conversion as described below) or such other amount (not less than
$850,000 per year and subject to conversion as described below) as the Company
Board with the approval of the Committee may determine from time to time, after
review not less frequently than annually (any such Base Salary that is
denominated in U.S. dollars, the “U.S. Reference Salary”). On the Designated
Date, the U.S. Reference Salary shall be converted into an amount in pounds
sterling based on the U.S. dollar/pound exchange rate of $1 to £0.6177 (i.e.,
£525,045). If effective as of any date following the Designated Date the Company
Board, with the approval of the Committee, determines to adjust the U.S.
Reference Salary (to an amount not less than $850,000 per year), such Base
Salary, as so adjusted, shall be converted into an amount in pounds sterling
based on the U.S. dollar/pound exchange rate in effect on the effective date of
the salary adjustment (such date, a “Determination Date”); it being understood
that if the rate of Executive’s Base Salary in pounds sterling on any
Determination Date would be less than the rate of Executive’s Base Salary in
pounds sterling immediately prior to such Determination Date solely as a result
of the U.S. dollar/pound exchange rate in effect on the applicable Determination
Date, the U.S. Reference Salary shall be increased to a level that will provide
Executive with a rate of Base Salary in pounds sterling equal to the rate of
Executive’s Base Salary in pounds sterling immediately prior to such
Determination Date. All determinations necessary to construe or effectuate the
foregoing, including, without limitation, the determination of the exchange
rate, shall be made by the Parent.
     (b) Existing Awards. Reference is made to outstanding awards to Executive
of stock options and of performance-based restricted stock made prior to the
Effective Date under Parent’s Stock Incentive Plan (including any successor, the
“Stock Incentive Plan”), to the award opportunity granted to Executive for FYE
2010 under Parent’s Management Incentive Plan (“MIP”), and to award
opportunities granted to Executive under Parent’s Long Range Performance
Incentive Plan (“LRPIP”) for cycles beginning before the Effective Date. Each of
such awards outstanding immediately prior to the Effective Date shall continue
for such period or periods and in accordance with such terms as are set out in
the applicable grant, award certificate, award agreement, and other governing
documents relating to such awards, and shall not be affected by the terms of
this Agreement except as otherwise expressly provided herein.
     (c) New Stock Awards. Consistent with the terms of the Stock Incentive
Plan, during the Employment Period, Executive will be entitled to stock-based
awards under the Stock Incentive

-2-



--------------------------------------------------------------------------------



 



Plan at levels commensurate with his position and responsibilities and subject
to such terms as shall be established by the Committee.
     (d) LRPIP. During the Employment Period, Executive will be eligible to
participate in annual grants under LRPIP at a level commensurate with his
position and responsibilities and subject to such terms as shall be established
by the Committee.
     (e) MIP. During the Employment Period, Executive will be eligible to
participate in annual awards under MIP at a level commensurate with his position
and responsibilities and subject to such terms as shall be established by the
Committee.
     (f) Retirement and Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s retirement
and profit-sharing plans, in each case in accordance with the terms of the
applicable plan (including, for the avoidance of doubt and without limitation,
the amendment and termination provisions thereof). In particular, Executive
shall be entitled to participate in The T.K. Maxx Pension Plan (the “Company
Pension”) and the Company shall match Executive’s contributions to the Company
Pension, up to an amount equivalent to 8.0% of Executive’s pensionable salary,
subject to its rule from time to time in force and any statutory limits imposed
from time to time. The Company reserves the right to vary the benefits payable
under the Company Pension or terminate or substitute another pension scheme for
the existing Company Pension at any time.
     (g) Policies and Fringe Benefits. Executive shall be subject to policies of
Parent and/or the Company applicable to executives generally, and shall be
entitled to receive all such fringe benefits as shall from time to time be made
available to other executives of Parent and its Subsidiaries generally (subject
to the terms of any applicable fringe benefit plan). In addition, in connection
with Executive’s performance of services in the United States for Parent and its
affiliates, Executive shall be entitled to receive the benefits described in
Exhibit E (subject to the limitations set forth therein).
     (h) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of his employment, Executive
shall have no claim against the Company or Parent for loss arising out of
ineligibility to exercise any stock options granted to him or otherwise in
relation to any of the stock options or other stock-based awards granted to
Executive, and the rights of Executive shall be determined solely by the rules
of the relevant award document and plan.
     4. TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.
     (b) Executive’s employment shall terminate upon written notice by the
Company to Executive (or, if earlier, to the extent consistent with the
requirements of Section 409A, upon the expiration of the twenty-nine (29)-month
period commencing upon Executive’s absence from work) if, by reason of
Disability, Executive is unable to perform his duties for at least six
continuous months. Any termination pursuant to this Section 4(b) shall be
treated for purposes

-3-



--------------------------------------------------------------------------------



 



of Section 5 and the definition of “Change of Control Termination” at subsection
(e) of Exhibit A as a termination by reason of Disability.
     (c) Whenever his employment shall terminate, Executive shall resign all
offices or other positions he shall hold with the Company, Parent and any
affiliated corporations. For the avoidance of doubt, the Employment Period shall
terminate upon termination of Executive’s employment for any reason.
     (d) During any period following notice of termination of employment
(whether given by the Company or Executive), the Company shall be under no
obligation to assign any duties to Executive and shall be entitled to exclude
him from its premises, and require Executive not to contact any customers,
suppliers or employees, provided that this shall not affect Executive’s
entitlement, if any, during such period of exclusion to receive his Base Salary
in accordance with Section 3(a) and benefits in accordance with Section 3(g).
During any such period of exclusion Executive will continue to be bound by all
of the provisions of this Agreement and shall at all times conduct himself with
good faith towards the Company, Parent, and its Subsidiaries.
     5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT.
     (a) Certain Terminations Prior to the End Date. If the Employment Period
shall have terminated prior to the End Date by reason of (I) death or Disability
of Executive, (II) termination by the Company for any reason other than Cause or
(III) a Constructive Termination, then all compensation and benefits for
Executive shall be as follows:
     (i) For a period of twelve (12) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at a rate equal to Executive’s U.S.
Reference Salary in effect at termination of employment (without regard to the
rate of Executive’s Base Salary in pounds sterling at such time), which U.S.
Reference Salary shall be converted to pounds sterling based on the U.S.
dollar/pound exchange rate in effect on the Date of Termination, such Base
Salary to be paid in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death); and further provided, that if Executive
is eligible for long-term disability compensation benefits under the Company’s
long-term disability plan, the amount payable under this clause shall be paid at
a rate equal to the excess of (a) the rate of Base Salary determined as provided
above in this Section 5(a)(i), over (b) the long-term disability compensation
benefits for which Executive is approved under such plan.
     (ii) The Company will pay to Executive or his legal representative, without
offset for compensation earned from other employment or self-employment, (A) any
unpaid amounts to which Executive is entitled under MIP for the fiscal year of
Parent ended immediately prior to Executive’s termination of employment, plus
(B) any unpaid

-4-



--------------------------------------------------------------------------------



 



amounts owing with respect to LRPIP cycles in which Executive participated and
which were completed prior to termination. These amounts will be paid at the
same time as other awards for such prior year or cycle are paid.
     (iii) For any MIP performance period in which Executive participates that
begins before and ends after the Date of Termination, and at the same time as
other MIP awards for such performance period are paid, but in no event later
than by the 15th day of the third month following the close of the fiscal year
to which such MIP award relates, the Company will pay to Executive or his legal
representative, without offset for compensation earned from other employment or
self-employment, an amount equal to (A) the MIP award, if any, that Executive
would have earned and been paid had he continued in office through the end of
such fiscal year, determined without regard to any adjustment for individual
performance factors, multiplied by (B) a fraction, the numerator of which is
three hundred and sixty-five (365) plus the number of days during such fiscal
year prior to termination, and the denominator of which is seven hundred and
thirty (730); provided, however, that if the Employment Period shall have
terminated by reason of Executive’s death or Disability, this clause (iii) shall
not apply and Executive instead shall be entitled to the MIP benefit described
in Section 5(a)(vii) below; and further provided, that if Executive is a
Specified Employee at the relevant time, the amounts described in this clause
(iii) shall be paid not sooner than six (6) months and one day after
termination.
     (iv) For each LRPIP cycle in which Executive participates that begins
before and ends after the Date of Termination, and at the same time as other
LRPIP awards for such cycle are paid, but in no event later than by the 15th day
of the third month following the close of the last of Parent’s fiscal years in
such cycle, the Company will pay to Executive or his legal representative,
without offset for compensation earned from other employment or self-employment,
an amount equal to (A) the LRPIP award, if any, that Executive would have earned
and been paid had he continued in office through the end of such cycle,
determined without regard to any adjustment for individual performance factors,
multiplied by (B) a fraction, the numerator of which is the number of full
months in such cycle completed prior to termination of employment and the
denominator of which is the number of full months in such cycle; provided, that
if Executive is a Specified Employee at the relevant time, the amounts described
in this clause (iv) shall be paid not sooner than six (6) months and one day
after termination.
     (v) In addition, Executive or his legal representative shall be entitled to
the Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), in each case in accordance with and subject
to the terms of the applicable arrangement, and to payment of his vested
benefits, if any, under the plans described in Section 3(f) (Retirement and
Other Deferred Compensation Plans).
     (vi) If termination occurs by reason of Disability, Executive shall also be
entitled to such compensation, if any, as is payable pursuant to the Company’s
long-term disability plan. If for any period Executive receives long-term
disability compensation payments under a long-term disability plan of the
Company as well as payments under Section 5(a)(i) above, and if the sum of such
payments (the “combined salary/disability

-5-



--------------------------------------------------------------------------------



 



benefit”) exceeds the payment for such period to which Executive is entitled
under Section 5(a)(i) above (determined without regard to the proviso set forth
therein), he shall promptly pay such excess in reimbursement to the Company;
provided, that in no event shall application of this sentence result in
reduction of Executive’s combined salary/disability benefit below the level of
long-term disability compensation payments to which Executive is entitled under
the long-term disability plan or plans of the Company.
     (vii) If termination occurs by reason of death or Disability, Executive
shall also be entitled to an amount equal to Executive’s MIP Target Award for
the year of termination, without proration. This amount will be paid at the same
time as other MIP awards for such performance period are paid.
     (viii) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plans, except for continuation of any
automobile allowance which shall be added to the amounts otherwise payable under
Section 5(a)(i) above during the continuation of such coverage but not beyond
the end of the termination period.
     (b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless the Company in
connection with such termination shall offer to Executive continued service in a
position on reasonable terms, Executive shall be treated as having been
terminated under Section 5(a)(II) on the day immediately preceding the End Date
and shall be entitled to the compensation and benefits described in Section 5(a)
in respect of such a termination, subject, for the avoidance of doubt, to the
other provisions of this Agreement including, without limitation, Section 8. If
the Company in connection with such termination offers to Executive continued
service in a position on reasonable terms, and Executive declines such service,
he shall be treated for all purposes of this Agreement as having terminated his
employment voluntarily on the End Date and he shall be entitled only to those
benefits to which he would be entitled under Section 6(a) (“Voluntary
termination of employment”). For purposes of the two preceding sentences,
“service in a position on reasonable terms” shall mean service in a position
comparable to the position in which Executive was serving immediately prior to
the End Date, as reasonably determined by the Committee.
     6. OTHER TERMINATION.
     (a) Voluntary termination of employment. If Executive terminates his
employment voluntarily, Executive or his legal representative shall be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) to any Stock Incentive Plan benefits described in Section 3(b)
(Existing Awards) or Section 3(c) (New Stock Awards) and to any vested benefits
under the plans described in Section 3(f) (Retirement and Other Deferred
Compensation Plans). In addition, the Company will pay to Executive or his legal
representative any unpaid amounts to which Executive is entitled under MIP for
the fiscal year of the Company ended immediately prior to Executive’s
termination of employment, plus any unpaid amounts owing with respect to LRPIP
cycles in which Executive participated and which were completed prior to
termination, in each case at the same time as other awards for such prior year
or cycle are

-6-



--------------------------------------------------------------------------------



 



paid. No other benefits shall be paid under this Agreement upon a voluntary
termination of employment.
     (b) Termination for Cause. If the Company should end Executive’s employment
for Cause all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than (i) any vested benefits to which Executive is
entitled by law under the Company’s retirement plans; and (ii) Stock Incentive
Plan benefits, if any, to which Executive may be entitled (in each case in
accordance with and subject to the terms of the applicable arrangement) under
Sections 3(b) (Existing Awards) and 3(c) (New Stock Awards).
     7. BENEFITS UPON CHANGE OF CONTROL. Notwithstanding any other provision of
this Agreement, in the event of a Change of Control, the determination and
payment of any benefits payable thereafter with respect to Executive shall be
governed exclusively by the provisions of Exhibit C; provided, for the avoidance
of doubt, that the provisions of Section 11 of this Agreement shall also apply
to the determination and payment of any payments or benefits pursuant to
Exhibit C.
     8. AGREEMENT NOT TO SOLICIT OR COMPETE.
     (a) During the Employment Period and for a period of twelve (12) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than Parent and its Subsidiaries, (iii) solicit for employment or other
engagement any protected person, or seek to persuade, induce or encourage any
protected person to discontinue employment or engagement with Parent or its
Subsidiaries, or recommend to any protected person any employment or engagement
other than with Parent or its Subsidiaries, (iv) accept services of any sort
(whether for compensation or otherwise) from any protected person, or
(v) participate with any other person or entity in any of the foregoing
activities.
     Any individual or entity to which Executive provides services (as an
employee, director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or less,
and any individual or entity that is affiliated with any such individual or
entity, shall, for purposes of the preceding sentence, be irrebuttably presumed
to have acted at the direction of Executive with respect to any “protected
person” who worked with Executive at any time during the six months prior to
termination of the Employment Period.
     A “protected person” is a person who at the time of termination of the
Employment Period, or within six months prior thereto, is or was employed by
Parent or any of its Subsidiaries either in a position of Assistant Vice
President or higher, or in a salaried position in any merchandising group.
     As to (I) each “protected person” to whom the foregoing applies, (II) each
subcategory of “protected person,” as defined above, (III) each limitation on
(A) employment or other

-7-



--------------------------------------------------------------------------------



 



engagement, (B) solicitation and (C) unsolicited acceptance of services, of each
“protected person” and (IV) each month of the period during which the provisions
of this subsection (a) apply to each of the foregoing, the provisions set forth
in this subsection (a) shall be deemed to be separate and independent
agreements. In the event of unenforceability of any one or more such
agreement(s), such unenforceable agreement(s) shall be deemed automatically
reformed in order to allow for the greatest degree of enforceability authorized
by law or, if no such reformation is possible, deleted from the provisions
hereof entirely, and such reformation or deletion shall not affect the
enforceability of any other provision of this subsection (a) or any other term
of this Agreement.
     (b) During the course of his employment, Executive will have learned vital
trade secrets of Parent and its Subsidiaries and will have access to
confidential and proprietary information and business plans of Parent and its
Subsidiaries. Therefore, during the Employment Period and for a period of twelve
(12) months thereafter (the “Noncompetition Period”), Executive will not,
directly or indirectly, be a shareholder, member, partner, joint venturer or
investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter
defined, nor shall Executive undertake any planning to engage in any such
activities; provided, however, that this restriction shall apply only in North
America (including, for the avoidance of doubt, Mexico) and Europe, and in such
countries outside of North America and Europe if Parent or any Subsidiary was
engaged, with Executive’s involvement, in business in such country at any time
during the 12-month period immediately preceding the Date of Termination.
     The term “competitive business” (i) shall mean any business (however
organized or conducted) that competes with a business in which Parent or any of
its Subsidiaries was engaged, or in which Parent or any Subsidiary was planning
to engage, at any time during the 12-month period immediately preceding the date
on which the Employment Period ends, and (ii) shall conclusively be presumed to
include, but shall not be limited to, (A) any business specified on Exhibit D to
this Agreement, and (B) any other off-price, promotional, or warehouse-club-type
retail business, however organized or conducted, that sells apparel, footwear,
home fashions, home furnishings, jewelry, accessories, or any other category of
merchandise sold by Parent or any of its Subsidiaries at the termination of the
Employment Period.
     For purposes of this subsection (b), a “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than Parent or its
Subsidiaries.
     For purposes of this subsection (b), reference to any Person (the “first
Person”) shall be deemed to include any other Person that controls, is
controlled by or is under common control with the first Person.
     If, at any time, pursuant to action of any court, administrative, arbitral
or governmental body or other tribunal, the operation of any part of this
subsection shall be determined to be

-8-



--------------------------------------------------------------------------------



 



unlawful or otherwise unenforceable, then the coverage of this subsection shall
be deemed to be reformed and restricted as to substantive reach, duration,
geographic scope or otherwise, as the case may be, to the extent, and only to
the extent, necessary to make this paragraph lawful and enforceable to the
greatest extent possible in the particular jurisdiction in which such
determination is made.
     (c) Executive shall never use or disclose any confidential or proprietary
information of Parent or its Subsidiaries other than as required by applicable
law or during the Employment Period for the proper performance of Executive’s
duties and responsibilities to Parent and its Subsidiaries. This restriction
shall continue to apply after Executive’s employment terminates, regardless of
the reason for such termination. All documents, records and files, in any media,
relating to the business, present or otherwise, of Parent and its Subsidiaries
and any copies (“Documents”), whether or not prepared by Executive, are the
exclusive property of Parent and its Subsidiaries. Executive must diligently
safeguard all Documents, and must surrender to the Company at such time or times
as the Company may specify all Documents then in Executive’s possession or
control. In addition, upon termination of employment for any reason other than
the death of Executive, Executive shall immediately return all Documents, and
shall execute a certificate representing and warranting that he has returned all
such Documents in Executive’s possession or under his control. This Section 8(c)
shall only bind Executive to the extent allowed by the applicable law of the
jurisdiction in which enforcement is sought, and nothing in this Section 8(c)
shall prevent Executive from making a statutory disclosure.
     (d) If, during the Employment Period or at any time following termination
of the Employment Period, regardless of the reason for such termination,
Executive breaches any provision of this Section 8, the Company’s obligation, if
any, to pay benefits under Section 5 hereof shall forthwith cease and Executive
shall immediately forfeit and disgorge to the Company, or in the case of any
stock-based benefits to Parent, with interest at the prime rate in effect at
Bank of America, or its successor, all of the following: (i) any benefits
theretofore paid to Executive under Section 5; (ii) any unexercised stock
options and stock appreciation rights held by Executive; (iii) if any other
stock-based award vested in connection with termination of the Employment
Period, whether occurring prior to, simultaneously with, or following such
breach, or subsequent to such breach and prior to termination of the Employment
Period, the value of such stock-based award at time of vesting plus any
additional gain realized on a subsequent sale or disposition of the award or the
underlying stock; and (iv) in respect of each stock option or stock appreciation
right exercised by Executive within six (6) months prior to any such breach or
subsequent thereto and prior to the forfeiture and disgorgement required by this
Section 8(d), the excess over the exercise price (or base value, in the case of
a stock appreciation right) of the greater of (A) the fair market value at time
of exercise of the shares of stock subject to the award, or (B) the number of
shares of stock subject to such award multiplied by the per-share proceeds of
any sale of such stock by Executive.
     (e) Executive shall notify the Company and Parent immediately upon securing
employment or becoming self-employed at any time within the Noncompetition
Period or the Nonsolicitation Period, and shall provide to the Company and
Parent such details concerning such employment or self-employment as either of
them may reasonably request in order to ensure compliance with the terms hereof.

-9-



--------------------------------------------------------------------------------



 



     (f) Executive hereby advises the Company that Executive has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of Parent and its Subsidiaries, that each
and every one of those restraints is reasonable in respect to subject matter,
length of time and geographic area; and that these restraints will not prevent
Executive from obtaining other suitable employment during the period in which
Executive is bound by them.
     Executive agrees that Executive will never assert, or permit to be asserted
on his behalf, in any forum, any position contrary to the foregoing.
     Executive also acknowledges and agrees that, were Executive to breach any
of the provisions of this Section 8, the harm to Parent and its Subsidiaries
would be irreparable. Executive therefore agrees that, in the event of such a
breach or threatened breach, the Company and/or Parent shall, in addition to any
other remedies available to it, have the right to obtain preliminary and
permanent injunctive relief against any such breach or threatened breach without
having to post bond, and will additionally be entitled to an award of attorney’s
fees incurred in connection with enforcing its rights hereunder.
     Executive further agrees that, in the event that any provision of this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
     Finally, Executive agrees that the Nonsolicitation Period and the
Noncompetition Period shall be tolled, and shall not run, during any period of
time in which Executive is in violation of any of the terms of this Section 8,
in order that the Company shall have the agreed-upon temporal protection recited
herein.
     (g) Executive agrees that if any of the restrictions in this Section 8 is
held to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. The Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.
     (h) Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company, Parent and its Subsidiaries, and any
successor or permitted assign to whose employ Executive may be transferred,
without the necessity that this Agreement be re-signed at the time of such
transfer. Executive further agrees that no changes in the nature or scope of his
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement.
     (i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and

-10-



--------------------------------------------------------------------------------



 



shall be binding on Executive regardless of any breach by the Company of any
other provision of this Agreement.
     9. ASSIGNMENT. The rights and obligations of the Company and Parent shall
inure to the benefit of and shall be binding upon their respective successors
and assigns. The rights and obligations of Executive are not assignable, except
only that stock issuable, awards and payments payable to him after death shall
be made to his estate, except as otherwise provided by the applicable plan or
award documentation, if any.
     10. NOTICES. All notices and other communications required hereunder shall
be in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid. If sent to the Company, the
same shall be mailed to the Company, with a copy to Parent, in each case at 770
Cochituate Road, Framingham, Massachusetts 01701, Attention: Chairman of the
Executive Compensation Committee, or such other address as the Company (with
respect to the Company) or Parent (with respect to Parent) may hereafter
designate by notice to Executive; and, if sent to Executive, the same shall be
mailed to Executive at his address as set forth in the records of the Company or
at such other address as Executive may hereafter designate by notice to the
Company with a copy to Parent.
     11. WITHHOLDING; CERTAIN TAX MATTERS; CERTAIN DEDUCTIONS. Anything to the
contrary notwithstanding, (a) all payments required to be made by the Company
hereunder to Executive shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder that is payable by reason of termination
of Executive’s employment constitutes “nonqualified deferred compensation”
subject to Section 409A and would otherwise have been required to be paid during
the six (6)-month period following such termination of employment, it shall
instead (unless at the relevant time Executive is no longer a Specified
Employee) be delayed and paid, without interest, in a lump sum on the date that
is six (6) months and one day after Executive’s termination (or, if earlier, the
date of Executive’s death). Executive acknowledges that he has reviewed the
provisions of this Agreement with his advisors and agrees that except for any
benefit under any tax equalization policy or program maintained by Parent or the
Company in which Executive participates, as any such policy or program may be
amended and in effect from time to time, neither the Company nor Parent shall be
liable to make Executive whole for any taxes that may become due or payable by
reason of this Agreement or any payment, benefit or entitlement hereunder.
     Without limiting any other provision of this agreement, Executive hereby
authorizes the Company, Parent, and any of their affiliates to deduct from his
remuneration, to the extent consistent with the offset-limitation and related
provisions of Section 409A, any sums then due from him to the Company, Parent,
or any of their affiliates, including, without limitation, any overpayments of
salary, overpayments of holiday pay whether in respect of holiday taken in
excess of that accrued during the holiday year or otherwise, loans or advances
(if any) permitted under applicable law (including without limitation U.S. law)
to be made to him by the Company, Parent, or any of their affiliates, any fines
incurred by Executive and paid by the Company, Parent, or any of their
affiliates, the cost of repairing any damage or loss to the property of the
Company, Parent, or any of their affiliates caused by him and all losses
suffered by the

-11-



--------------------------------------------------------------------------------



 



Company, Parent, or any of their affiliates as a result of any negligence or
breach of duty by Executive.
     12. GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereunder shall be governed, except as provided in Section 13, by the
laws of the England.
     13. CERTAIN STOCK-BASED RIGHTS. Executive acknowledges that the stock-based
rights to which reference is made under Section 8 of this Agreement consist
currently of awards made under the Stock Incentive Plan or a predecessor plan of
Parent and may include awards made in the future under the Stock Incentive Plan
(the “subject awards”). Executive agrees that, notwithstanding any provision of
this Agreement to the contrary, the provisions of Section 8(d), insofar as they
pertain to the subject awards, as well as the provisions of this Section 13,
shall be construed and shall be enforceable under, and shall be subject to, the
laws of the Commonwealth of Massachusetts, applied without regard to the choice
of laws provisions thereof. Executive further agrees that he will not assert as
a defense to any attempted enforcement of Section 8(d) or this Section 13, or
otherwise, the purported applicability of the laws of any other jurisdiction.
The provisions of this Section 13 shall survive the termination of the
Employment Period.
     14. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references
in the Agreement to termination of employment, a termination of the Employment
Period, or separation from service, and correlative terms, that result in the
payment or vesting of any amounts or benefits that constitute “nonqualified
deferred compensation” within the meaning of Section 409A shall be construed to
require a Separation from Service, and the Date of Termination in any such case
shall be construed to mean the date of the Separation from Service.
     15. ENTIRE AGREEMENT. This Agreement, including Exhibits, represents the
entire agreement between the parties relating to the terms of Executive’s
employment by the Company and supersedes all prior written or oral agreements,
including, without limitation, the Prior Agreement, between them.

                  /s/ Paul Sweetenham       Executive              TJX UK
    By:   /s/ Jeffrey G. Naylor                         THE TJX COMPANIES, INC.
    By:   /s/ Carol Meyrowitz                    

-12-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Certain Definitions
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company or Parent offices held by Executive, so long as any act or omission
of Executive with respect to such matter was not taken or omitted in
contravention of any applicable policy or directive of the Company Board or the
Parent Board), gross neglect of duties (other than as a result of Disability or
death), or conflict of interest which conflict shall continue for thirty
(30) days after the Company gives written notice to Executive requesting the
cessation of such conflict.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the directors of the Parent Board at a meeting called
and held for that purpose (after reasonable notice to Executive), and at which
Executive together with his counsel was given an opportunity to be heard,
finding that Executive was guilty of conduct described in the definition of
“Cause” above, and specifying the particulars thereof in detail; provided,
however, that the Company may suspend Executive and withhold payment of his Base
Salary from the date that notice of termination is given until the earliest to
occur of (A) termination of Executive for Cause effected in accordance with the
foregoing procedures (in which case Executive shall not be entitled to his Base
Salary for such period), (B) a determination by a majority of the directors of
the Parent Board that Executive was not guilty of the conduct described in the
definition of “Cause” effected in accordance with the foregoing procedures (in
which case Executive shall be reinstated and paid any of his previously unpaid
Base Salary for such period), or (C) ninety (90) days after notice of
termination is given (in which case Executive shall then be reinstated and paid
any of his previously unpaid Base Salary for such period). If Base Salary is
withheld and then paid pursuant to clause (B) or (C) of the preceding sentence,
the amount thereof shall be accompanied by simple interest, calculated on a
daily basis, at a rate per annum equal to the prime or base lending rate, as in
effect at the time, of the Company’s principal commercial bank. The Company
shall exercise its discretion under this paragraph consistent with the
requirements of Section 409A or the requirements for exemption from
Section 409A.
     (c) “Change in Control Event” means a “change in control event” (as that
term is defined in section 1.409A-3(i)(5) of the Treasury Regulations under
Section 409A) with respect to the Company.
     (d) “Change of Control” has the meaning given it in Exhibit B.

A-1



--------------------------------------------------------------------------------



 



     (e) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of his employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

  (I)   the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or     (II)   if Executive’s
rate of Base Salary for any fiscal year is less than 100% of the rate of Base
Salary paid to Executive in the completed fiscal year immediately preceding the
Change of Control or if Executive’s total cash compensation opportunities,
including salary and incentives, for any fiscal year are less than 100% of the
total cash compensation opportunities made available to Executive in the
completed fiscal year immediately preceding the Change of Control; or     (III)
  the failure of Parent or its Subsidiaries to continue in effect any benefits
or perquisites, or any pension, life insurance, medical insurance or disability
plan in which Executive was participating immediately prior to the Change of
Control unless Parent or its Subsidiaries provide Executive with a plan or plans
that provide substantially similar benefits, or the taking of any action by
Parent or its Subsidiaries that would adversely affect Executive’s participation
in or materially reduce Executive’s benefits under any of such plans or deprive
Executive of any material fringe benefit enjoyed by Executive immediately prior
to the Change of Control; or     (IV)   any purported termination of Executive’s
employment by the Company for Cause during a Standstill Period which is not
effected in compliance with paragraph (b) above; or     (V)   any relocation of
Executive of more than forty (40) miles from the place where Executive was
located at the time of the Change of Control; or     (VI)   any other breach by
the Company of any provision of this Agreement; or

A-2



--------------------------------------------------------------------------------



 



  (VII)   Parent sells or otherwise disposes of, in one transaction or a series
of related transactions, assets or earning power aggregating more than 30% of
the assets (taken at asset value as stated on the books of Parent determined in
accordance with generally accepted accounting principles consistently applied)
or earning power of Parent (on an individual basis) or Parent and its
Subsidiaries (on a consolidated basis) to any other Person or Persons (as those
terms are defined in Exhibit B)..

     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” means the Executive Compensation Committee of the Parent
Board.
     (h) “Company” means TJX UK.
     (i) “Company Board” means the Board of Directors of the Company.
     (j) “Constructive Termination” means a termination of employment by
Executive occurring within one hundred twenty (120) days of a requirement by the
Company that Executive relocate, without his prior written consent, more than
forty (40) miles from the current corporate headquarters of the Company, but
only if (i) Executive shall have given to the Company notice of intent to
terminate within sixty (60) days following notice to Executive of such required
relocation and (ii) the Company shall have failed, within thirty (30) days
thereafter, to withdraw its notice requiring Executive to relocate. For purposes
of the preceding sentence, the one hundred twenty (120) day period shall
commence upon the end of the thirty (30)-day cure period, if the Company fails
to cure within such period.
     (k) “Date of Termination” means the date on which Executive’s employment
terminates.
     (l) “Disabled”/“Disability” means a medically determinable physical or
mental impairment that (i) can be expected either to result in death or to last
for a continuous period of not less than six months and (ii) causes Executive to
be unable to perform the duties of his position of employment or any
substantially similar position of employment to the reasonable satisfaction of
the Committee.
     (m) “End Date” has the meaning set forth in Section 1 of the Agreement.
     (n) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.
     (o) “MIP” has the meaning set forth in Section 3(b) of the Agreement.
     (p) “Parent” means The TJX Companies, Inc.
     (q) “Parent Board” means the Board of Directors of Parent.
     (r) “Section 409A” means Section 409A of the Code.
     (s) “Separation from Service” shall mean a “separation from service” (as
that term is defined at Section 1.409A-1(h) of the Treasury Regulations under
Section 409A) from the

A-3



--------------------------------------------------------------------------------



 



Company and from all other corporations and trades or businesses, if any, that
would be treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of such Treasury Regulations. The Committee may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed part of the
Agreement.
     (t) “Specified Employee” shall mean an individual determined by the
Committee or its delegate to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A. The Committee may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining “specified employee” status. Any such written election
shall be deemed part of the Agreement.
     (u) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the earlier of the day
immediately preceding the End Date or the last business day of the 24th calendar
month following such Change of Control.
     (v) “Stock” means the common stock, $1.00 par value, of the Company.
     (w) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.
     (x) “Subsidiary” means any corporation in which Parent owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of Parent of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or
     (b) any Person other than Parent, any wholly-owned subsidiary of Parent, or
any employee benefit plan of Parent or such a subsidiary becomes the owner of
20% or more of Parent’s Common Stock and thereafter individuals who were not
directors of Parent prior to the date such Person became a 20% owner are elected
as directors pursuant to an arrangement or understanding with, or upon the
request of or nomination by, such Person and constitute a majority of Parent’s
Board of Directors; provided, however, that unless the Committee shall otherwise
determine prior to the acquisition of such 20% ownership, such acquisition of
ownership shall not constitute a Change of Control if Executive or an Executive
Related Party is the Person or a member of a group constituting the Person
acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than Parent’s Board of Directors and thereafter
individuals who were not directors of Parent prior to the commencement of such
solicitation or series of solicitations are elected as directors pursuant to an
arrangement or understanding with, or upon the request of or nomination by, such
Person and constitute a majority of Parent’s Board of Directors; or
     (d) Parent executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in the
agreement, all or substantially all of the business and/or assets of Parent
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of Parent when such agreement is executed
shall not constitute a majority of the board of directors of the survivor or
successor entity immediately after the effective date provided for in such
agreement; provided, however, that unless otherwise determined by the Committee,
no transaction shall constitute a Change of Control if, immediately after such
transaction, Executive or any Executive Related Party shall own equity
securities of any surviving corporation (“Surviving Entity”) having a fair value
as a percentage of the fair value of the equity securities of such Surviving
Entity greater than 125% of the fair value of the equity securities of Parent
owned by Executive and any Executive Related Party immediately prior to such
transaction, expressed as a percentage of the fair value of all equity
securities of Parent immediately prior to such transaction (for purposes of this
paragraph ownership of equity securities shall be determined in the same manner
as ownership of Common Stock); and provided, further, that, for purposes of this
paragraph (d), a Change of Control shall not be deemed to have taken place
unless and until the acquisition, merger, or consolidation

B-1



--------------------------------------------------------------------------------



 



contemplated by such agreement is consummated (but immediately prior to the
consummation of such acquisition, merger, or consolidation, a Change of Control
shall be deemed to have occurred on the date of execution of such agreement).
     In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of Parent plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of Parent shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than Parent or a majority-owned subsidiary of Parent. The terms
“affiliate” and “associate” shall have the meanings ascribed thereto in
Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, Parent).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change of Control Benefits
     C.1. Benefits Upon a Change of Control Termination.
     (a) The Company shall pay the following to Executive (i) as hereinafter
provided an amount equal to two times his Base Salary for one year at the rate
equal to Executive’s U.S. Reference Salary in effect immediately prior to the
Date of Termination or the Change of Control, whichever is higher (and without
regard to the rate of Executive’s Base Salary in pounds sterling at such times),
which U.S. Reference Salary shall be converted to pounds sterling based on the
U.S. dollar/pound exchange rate in effect on the Date of Termination, plus
(ii) within thirty (30) days following the Change of Control Termination, the
accrued and unpaid portion of his Base Salary through the Date of Termination,
subject to the following. If Executive is eligible for long-term disability
compensation benefits under the Company’s long-term disability plan, the amount
payable under (i) shall be reduced by the annual long-term disability
compensation benefit for which Executive is eligible under such plan for the
two-year period over which the amount payable under (i) is measured. If for any
period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company as well as payments under the first
sentence of this subsection (a), and if the sum of such payments (the “combined
Change of Control/disability benefit”) exceeds the payment for such period to
which Executive is entitled under the first sentence of this subsection (a)
(determined without regard to the second sentence of this subsection (a)), he
shall promptly pay such excess in reimbursement to the Company; provided, that
in no event shall application of this sentence result in reduction of
Executive’s combined Change of Control/disability benefit below the level of
long-term disability compensation payments to which Executive is entitled under
the long-term disability plan or plans of the Company. If the Change of Control
Termination occurs in connection with a Change of Control that is also a Change
in Control Event, the amount described in subsection (a)(i) shall be paid in a
lump sum on the date that is six (6) months and one day following the date of
the Change of Control Termination (or, if earlier, the date of Executive’s
death), unless the Executive is not a Specified Employee on the relevant date,
in which case the amount described in this subsection (a) shall instead be paid
thirty (30) days following the date of the Change of Control Termination. If the
Change of Control Termination occurs in connection with a Change of Control that
is not a Change in Control Event, the amount described in subsection (a)(i)
above shall be paid, except as otherwise required by Section 11 of the
Agreement, in the same manner as it would have been paid in the case of a
termination by the Company other than for Cause under Section 5(a), and in lieu
of the MIP and LRPIP benefits described in Section C.2, Executive shall be
entitled to the MIP and LRPIP benefits, if any, described in Section 5(a)(iii)
and Section 5(a)(iv) of the Agreement, payable in accordance with such Sections.
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and his family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon

C-1



--------------------------------------------------------------------------------



 



comparable terms to provide Executive with benefits substantially similar to
those which he is entitled to receive under such plans and programs.
Notwithstanding the foregoing, the Company’s obligations hereunder with respect
to life or medical coverage or benefits shall be deemed satisfied to the extent
(but only to the extent) of any such coverage or benefits provided by another
employer.
     (c) On the date that is six (6) months and one day following the date of
the Change of Control Termination (or, if earlier, the date of Executive’s
death), the Company shall pay to Executive or his estate, in lieu of any
automobile allowance, the present value of the automobile allowance (at the rate
in effect prior to the Change of Control) it would have paid for the two years
following the Change of Control Termination (or until the earlier date of
Executive’s death, if Executive dies prior to the date of the payment under this
Section C.1(c)); provided, that if the Change of Control is not a Change of
Control Event, such amount shall instead be paid in the same manner as
Executive’s automobile allowance would have been paid in the case of a
termination by the Company other than for Cause under Section 5(a); and further
provided, that if Executive is not a Specified Employee on the relevant date,
any lump sum payable under this Section C.1(c) shall instead by paid within
thirty (30) days following the Change of Control Termination.
     C.2. Incentive Benefits Upon a Change of Control. Within thirty (30) days
following a Change of Control that is also a Change in Control Event, whether or
not Executive’s employment has terminated or been terminated, the Company shall
pay to Executive, in a lump sum, the sum of (i) and (ii), where:
     (i) is the sum of (A) the “Target Award” under MIP or any other annual
incentive plan which is applicable to Executive for the fiscal year in which the
Change of Control occurs, plus (B) an amount equal to such Target Award prorated
for the period of active employment during such fiscal year through the Change
of Control, plus (C) any unpaid amounts to which Executive is entitled under MIP
with respect to any fiscal year completed prior to the Change of Control; and
     (ii) the sum of (A) for Performance Cycles not completed prior to the
Change of Control, an amount with respect to each such cycle equal to the
maximum Award under LRPIP specified for Executive for such cycle, plus (B) any
unpaid amounts owing with respect to LRPIP cycles completed prior to the Change
of Control.
If the Change of Control is not also a Change in Control Event, for the
avoidance of doubt, Executive shall continue to participate in MIP and LRPIP (or
such other incentive plans, if any, in which Executive was participating) in
accordance with their terms, subject to Section C.1. above, and shall not be
entitled to the supplemental or accelerated payments described in
Section C.2.(i) and Section C.2.(ii) above.
     C.3. Payment Adjustment. Payments under Section C.1. and Section C.2. of
this Exhibit shall be made without regard to whether the deductibility of such
payments (or any other payments or benefits to or for the benefit of Executive)
would be limited or precluded by Section 280G of the Code (“Section 280G”) and
without regard to whether such payments (or any other payments or benefits)
would subject Executive to the federal excise tax levied on

C-2



--------------------------------------------------------------------------------



 



certain “excess parachute payments” under Section 4999 of the Code (the “Excise
Tax”); provided, that if the total of all payments to or for the benefit of
Executive, after reduction for all federal taxes (including the excise tax under
Section 4999 of the Code) with respect to such payments (“Executive’s total
after-tax payments”), would be increased by the limitation or elimination of any
payment under Section C.1. or Section C.2. of this Exhibit, or by an adjustment
to the vesting of any equity-based awards that would otherwise vest on an
accelerated basis in connection with the Change of Control, amounts payable
under Section C.1. and Section C.2. of this Exhibit shall be reduced and the
vesting of equity-based awards shall be adjusted to the extent, and only to the
extent, necessary to maximize Executive’s total after-tax payments. Any
reduction in payments or adjustment of vesting required by the preceding
sentence shall be applied, first, against any benefits payable under
Section C.1(a)(i) of this Exhibit, then against any benefits payable under
Section C.2. of this Exhibit, then against the vesting of any performance-based
restricted stock awards that would otherwise have vested in connection with the
Change of Control, then against the vesting of any other equity-based awards, if
any, that would otherwise have vested in connection with the Change of Control,
and finally against all other payments, if any. The determination as to whether
Executive’s payments and benefits include “excess parachute payments” and, if
so, the amount and ordering of any reductions in payment required by the
provisions of this Section C.3. shall be made at the Company’s expense by
PricewaterhouseCoopers LLP or by such other certified public accounting firm as
the Committee may designate prior to a Change of Control (the “accounting
firm”). In the event of any underpayment or overpayment hereunder, as determined
by the accounting firm, the amount of such underpayment or overpayment shall
forthwith and in all events within thirty (30) days of such determination be
paid to Executive or refunded to the Company, as the case may be, with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code.
     C.4. Other Benefits. In addition to the amounts described in Sections C.1.
and C.2., Executive or his legal representative shall be entitled to his Stock
Incentive Plan benefits, if any, under Section 3(b) (Existing Awards) and
Section 3(c) (New Stock Awards), and to the payment of his vested benefits under
the plans described in Section 3(f) (Retirement and Other Deferred Compensation
Plans).
     C.5. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with Parent and its Subsidiaries subsequent to the
termination of his employment, whether contained in an employment agreement or
other agreement, shall no longer be effective.
     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.
     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a

C-3



--------------------------------------------------------------------------------



 



Standstill Period is for Cause or other than for good reason (as defined in the
definition of Change of Control Termination) or obtaining any right or benefit
to which Executive is entitled under this Agreement following a Change of
Control. Any amount payable under this Agreement that is not paid when due shall
accrue interest at the prime rate as from time to time in effect at Bank of
America, or its successor, until paid in full. All payments and reimbursements
under this Section shall be made consistent with the applicable requirements of
Section 409A.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.
     (e) Continued Affiliation With Parent A Condition Precedent. The provisions
of this Exhibit C shall not apply unless, at the time of the Change of Control,
the Company is a Subsidiary of Parent.

C-4



--------------------------------------------------------------------------------



 



EXHIBIT E
Certain International Benefits and Related Provisions
E.1. From and after the Effective Date, and for so long as Executive’s duties
and responsibilities include the performance of services in the United States
for Parent or its affiliates, Executive shall be eligible to receive the
following compensation and benefits from Parent or its affiliates in respect of
such services:

  (a)   the provision of rental housing in the Boston area, the cost of which is
paid by Parent or its affiliates and subject to a cap of $7,200 per month or
such higher amount, if any, as may be approved in writing by Parent or its
affiliates to reflect reasonable increases in the cost of rental housing in such
area;     (b)   the payment of immigration expenses associated with Executive’s
visa enabling him to work in the United States.

All benefits under this Section E.1 shall cease upon the termination of
Executive’s employment for any reason.
E.2. The Company or its affiliates shall provide, in accordance with any tax
equalization policy or program maintained by Parent or its affiliates, as any
such policy or program may be amended and in effect from time to time, (i) tax
equalization assistance for any additional tax liability Executive incurs in
respect of his services in the United States that Executive would not have
incurred had he only provided services and remained located in the United
Kingdom, (ii) a tax-gross-up payment or payments for applicable U.S. federal,
state, and local and U.K. taxes paid by Executive in connection with the
compensation and benefits paid to Executive under Section E.1, and (iii) tax
preparation assistance to Executive for filing his U.S. federal and
Massachusetts tax returns. Payments under this Section E.2 are intended to be
consistent with the requirements of Section 409A or an exemption from
Section 409A; provided, that in no event shall Parent or its affiliates be
liable by reason of any failure of such arrangements, or any of them, to comply
with Section 409A or the requirements for an exemption from Section 409A. Any
tax equalization payments under this Section E.2 with respect to Executive’s
compensation for a particular year (a “compensation year”) shall be paid no
later than the end of the second calendar year following the calendar year in
which Executive’s U.S. federal tax return is required to be filed (including any
extensions) for the compensation year, or at such other time consistent with the
requirements for an exemption from Section 409A under Treasury Regulation §
1.409A-1(b)(8)(iii). Any tax gross-up payments under this Section E.2 shall be
paid no later than the end of the calendar year following the calendar year in
which the underlying taxes were paid by Executive. Executive shall cooperate
with the Company to provide any documentation necessary for the determination of
any tax equalization assistance due to Executive under this Section E.2.
E.3. Parent’s 409A Reimbursement Policy is hereby incorporated by reference. For
the avoidance of doubt, all reimbursements, benefits, and payments under this
Exhibit E shall be subject to the terms of Parent’s 409A Reimbursement Policy,
as amended and in effect from time to time, to the extent applicable.

E-1